DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/7/2021 and 09/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been fully considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“power conversion circuitry configured to convert input power to welding-type power and to output the welding-type power to a welding-type torch” in claim 1 (lines 2-3). This limitation uses generic placeholder “circuitry” (Prong A); the term “circuitry” is modified by functional language “configured to convert input power to welding-type power and to output the welding-type power to a welding-type torch” (Prong B); and the term “circuitry” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, the limitation “power conversion circuitry configured to convert input power to welding-type power and to output the welding-type power to a welding-type torch” invokes 35 U.S.C. 112(f). For examination purposes, the limitation “power conversion circuitry” will be interpreted as “power conversion circuitry 110, which may include transformers, rectifiers, switches, and so forth, capable of converting the AC input power to AC and/or DC output power as dictated by the demands of the system 100 (e.g., particular welding processes and regimes)” and equivalents, as indicated by Instant Application Specification Par.0046. 
“control circuitry configured to: based on the synergic control signal, synergically control at least two of a voltage of the welding-type power output by the power conversion circuitry, a current of the welding-type power, or a wire feed speed; and output a feedback control signal to control an operator feedback device based on the synergic control signal” in claim 1 (lines 6-11). This limitation uses generic placeholder “circuitry” (Prong A); the term “circuitry” is modified by functional language “configured to: based on the synergic control signal, synergically control at least two of a voltage of the welding-type power output by the power conversion circuitry, a current of the welding-type power, or a wire feed speed; and output a feedback control signal to control an operator feedback device based on the synergic control signal” (Prong B); and the term “circuitry” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, the limitation “control circuitry configured to: based on the synergic control signal, synergically control at least two of a voltage of the welding-type power output by the power conversion circuitry, a current of the welding-type power, or a wire feed speed; and output a feedback control signal to control an operator feedback device based on the synergic control signal” invokes 35 U.S.C. 112(f). For examination purposes, the limitation “control circuitry” will be interpreted as “control circuitry 112 includes one or more storage device(s) 123 and one or more memory device(s) 124. The storage device(s) 123 (e.g., nonvolatile storage) may include ROM, flash memory, a hard drive, and/or any other suitable optical, magnetic, and/or solid-state storage medium, and/or a combination thereof” and equivalents, as indicated by Instant Application Specification Par.0050. 
Similarly, “control circuitry is configured to output the feedback control signal to control at least one of a vibration motor, an eccentric rotating mass actuator, or a piezoelectric actuator to provide haptic feedback to an operator” in claim 2 (lines 1-3); “control circuitry is configured to output the feedback control signal in response to identifying that the synergic control signal is outside of a predetermined range of values of the synergic control signal” in claim 3 (lines 1-3); “control circuitry is configured to output the feedback control signal to control the operator feedback device to generate an output that is directly proportional or inversely proportional to a value of the synergic control signal” in claim 4 (lines 1-4); “control circuitry is configured to output the feedback control signal in response to the synergic control signal changing from a first predetermined range of values of the synergic control signal to a second predetermined range of values of the synergic control signal” in claim 5 (lines 1-4); “control circuitry is configured to synergically control the voltage and the wire feed speed by: setting a commanded power level of the welding-type power based on the synergic control signal; determining the voltage and the wire feed speed corresponding to the commanded power level; controlling the power conversion circuitry to output the voltage; and controlling a wire feeder based on the wire feed speed” in claim 6 (lines 1-8); “control circuitry is configured to output the feedback control signal to the welding-type torch to control the operator feedback device on the welding-type torch” in claim 8 (lines 1-3); and “control circuitry is configured to synergically control the voltage of the welding-type power by changing a deposition mode from a first deposition mode to a second deposition mode in response to the synergic control signal, and the control circuitry is configured to output the feedback control signal in response to changing the deposition mode” in claim 9 (lines 1-5) invoke 35 U.S.C. 112(f). For examination purposes, the limitation “control circuitry” will be interpreted as “control circuitry 112 includes one or more storage device(s) 123 and one or more memory device(s) 124. The storage device(s) 123 (e.g., nonvolatile storage) may include ROM, flash memory, a hard drive, and/or any other suitable optical, magnetic, and/or solid-state storage medium, and/or a combination thereof” and equivalents, as indicated by Instant Application Specification Par.0050.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the synergic control signal is configured to output the feedback control signal to control an audio output device to provide audio feedback to an operator” in line 1-3. It is unclear how “the synergic control signal is configured to output the feedback control signal”. It is unclear how one signal would be able to output another signal without any electronic systems/devices configured to connect the two signals. 
Similarly, claim 11 recites “the synergic control signal is configured to output the feedback control signal to control a visual output device to provide visual feedback to an operator” in line 1-3. It is unclear how “the synergic control signal is configured to output the feedback control signal”. It is unclear how one signal would be able to output another signal without any electronic systems/devices configured to connect the two signals.
Claim 12 is rejected by virtue of its dependency to claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bunker (U.S. Pub. No. 2019/0070689 A1) in view of Meess et al. (U.S. Pub. No. 2018/0126476 A1).
Regarding claim 1, Bunker discloses a welding-type power supply (welding power supply 202, Bunker Fig.2 & Par.0046), comprising: 
power conversion circuitry (power converter 110, Bunker Fig.2 & Par.0046) configured to convert input power to welding-type power and to output the welding-type power to a welding-type torch (welding torch 106, Bunker Fig.2 & Par.0047) (Bunker Par.0029 discloses the power converter 110 converts input power (e.g., the primary power 108) to welding-type power and outputs the welding-type power via a weld circuit; and Bunker Fig.2 shows the power converter 110 provides power to the welding torch 106; therefore, the power converter 110 converts input power to welding-type power and to output the welding-type power to the welding torch 106) [it is noted that the power converter 110 is the same in Fig.1 and in Fig.2]; 
a communication circuit (communication circuit 206, Bunker Fig.2 & Pars.0049, 0061) configured to receive a synergic control signal (control signal 158, Bunker Fig.2 & Par.0049) (the control signal 158 is synergic control signal because Par.0049 discloses the controller 112 synergically controls the voltage of the welding-type power (e.g., by controlling the power converter 110) and the wire feed speed (e.g., by controlling the wire drive 136) based on the control signal 158) from a remote control device (remote control device (block 606), Bunker Fig.6) during a welding-type operation (Bunker Par.0061 and Fig.6 discloses the communication circuit 206 determines whether the control signal 158 is received from a remote control device during welding operation); and 
control circuitry (controller 112, Bunker Fig.2) configured to: 
based on the synergic control signal (control signal 158, Bunker Fig.2 & Par.0049), synergically control at least two of a voltage of the welding-type power output by the power conversion circuitry, a current of the welding-type power, or a wire feed speed (Bunker Par.0049 discloses the controller 112 synergically controls the voltage of the welding-type power (e.g., by controlling the power converter 110) and the wire feed speed (e.g., by controlling the wire drive 136) based on the control signal 158);
Bunker does not disclose: 
control circuitry configured to output a feedback control signal to control an operator feedback device based on the synergic control signal. 
Meess teaches a welding system (system 400, Meess Fig.13) comprising: 
control circuitry (logic processor-based subsystem 410, Meess Fig.13 & Par.0084) configured to output a feedback control signal (control signal to control a vibrator on the welding tool 460, Meess Par.0084; Meess Par.0084 teaches the logic processor-based subsystem 410 configured to control the vibrator on the welding tool 460; therefore, the logic processor-based subsystem 410 outputs control signal to control the vibrator) to control an operator feedback device (vibrator, Meess Par.0084) based on the synergic control signal (Meess Par.0084 teaches the logic processor-based subsystem 410 configured to control the vibrator on the welding tool 460 based on the input data; the input data includes digital image data and audio data including visual and audio cues, respectively, relate to welding data; for example, work angle, travel angle, tool standoff, travel speed, bead placement, weave, voltage, current, wire-feed speed, arc length, heat input, gas flow (metered), contact tip to work distance (CTWD), deposition rate, frequency of TIG filler addition, etc.; therefore the logic processor-based subsystem 410 configured to control the vibrator on the welding tool 460 based on the control signal from input data). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bunker, by adding the teaching of control circuitry configured to output feedback control signal to control the vibrator on the welding tool based on the synergic control signal, as taught by Meess, in order to have real-time feedback features to control and monitor the welding process in real-time.

Regarding claim 2, Bunker in view of Meess teaches the apparatus as set forth above, Meess also teach:
the control circuitry (logic processor-based subsystem 410, Meess Fig.13 & Par.0084) is configured to output the feedback control signal (Meess Par.0084 teaches the logic processor-based subsystem 410 configured to control the vibrator on the welding tool 460; therefore, the logic processor-based subsystem 410 outputs control signal to control the vibrator) to control at least one of a vibration motor (vibrator, Meess Par.0084), an eccentric rotating mass actuator, or a piezoelectric actuator to provide haptic feedback to an operator (Meess Par.0084 teaches the feedback is presented to the user in real time; additionally; it is well known that vibrator provides haptic feedback, as evidenced in Holverson et al. [see the Conclusion section of this Office Action]; therefore, the haptic feedback from vibrator is provided to the user).

Regarding claim 6, Bunker in view of Meess teaches the apparatus as set forth above, Bunker also discloses:
the control circuitry (controller 112, Bunker Fig.2) is configured to synergically control the voltage and the wire feed speed by (Bunker Par.0022 discloses the control circuit synergically controls the voltage and the wire feed speed by following): 
setting a commanded power level of the welding-type power based on the synergic control signal (Bunker Par.0022 discloses setting a commanded power level of the welding-type power based on the control signal); 
determining the voltage and the wire feed speed corresponding to the commanded power level (Bunker Par.0022 discloses determining the voltage and the wire feed speed corresponding to the commanded power level); 
controlling the power conversion circuitry (power converter 110, Bunker Fig.2) to output the voltage (Bunker Par.0022 discloses controlling the power conversion circuit to output the voltage); and 
controlling a wire feeder (wire feeder 204, Bunker Fig.2) based on the wire feed speed (Bunker Par.0022 discloses controlling a wire feeder based on the wire feed speed). 

Regarding claim 7, Bunker in view of Meess teaches the apparatus as set forth above, Bunker also discloses:
the communication circuit (communication circuit 206, Bunker Fig.2) is configured to receive the synergic control signal (control signal 158, Bunker Fig.2) from the welding-type torch (welding torch 106, Bunker Fig.2) (Bunker Par.0023 discloses the communication circuit receives the control signal from the welding-type torch).

Regarding claim 8, Bunker in view of Meess teaches the apparatus as set forth above, Meess also teaches:
the control circuitry (logic processor-based subsystem 410, Meess Fig.13 & Par.0084) is configured to output the feedback control signal to the welding-type torch (Meess Par.0084 teaches the logic processor-based subsystem 410 configured to control the vibrator on the welding tool 460; therefore, the logic processor-based subsystem 410 outputs the control signal to the welding tool 460 to control the vibrator on the welding tool 460) to control the operator feedback device (vibrator, Meess Par.0084) on the welding-type torch (welding tool 460, Meess Par.0084 & Fig.13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bunker in view of Meess, by adding the teaching of control circuitry configured to output the feedback control signal to the welding-type torch to control the vibrator on the welding-type torch, as taught by Meess, in order for the user/operator to have real-time feedback features to control and monitor the welding process in real-time, and thereby, enhancing safety during welding process.

Regarding claim 10, Bunker in view of Meess teaches the apparatus as set forth above, Meess also teaches:
the synergic control signal (signal that controls welding process parameters in order to operate welding tool 460, Meess Fig.13 & Par.0090) is configured to output the feedback control signal (Meess Par.0090 teaches audio warning and alarms can be sent to speakers in the welding helmet 440; therefore, there is a control signal to send audio and warning alarms) to control an audio output device (speakers 440B located in the welding helmet 440, Meess Fig.15 & Par.0075) to provide audio feedback (audio warning and alarms, Meess Par.0090) to an operator (Becker Par.0090 teaches audio warning and alarms can be sent to speakers in the welding helmet 440 to alert the user if the position, orientation or movement of the welding tool 460 and/or the welding process parameters fall outside the upper and lower target thresholds, target value (e.g., outside an acceptable tolerance) or outside of preferred variations for the type of welding process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bunker in view of Meess, by adding the teaching of control signal is configured to output the feedback control signal to control an audio output device to provide audio feedback to an operator, as taught by Meess, in order for the user/operator to have real-time feedback features to control and monitor the welding process in real-time, and thereby, enhancing safety during welding process.

Regarding claim 11, Bunker in view of Meess teaches the apparatus as set forth above, Meess also teaches:
the synergic control signal (signal that controls welding process parameters in order to operate welding tool 460, Meess Fig.13) is configured to output the feedback control signal (signal to control display 441, Meess Fig.18 & Par.0085) to control a visual output device (display 441, Meess Fig.18 & Par.0085) to provide visual feedback (visual feedback can be seen in Meess Fig.18) to an operator (Meess Par.0085 teaches the display 441 is seen by the user) (it is noted that the visual feedback shown in Meess Fig.18 is generated based on the signal that controls welding process parameters in order to operate the welding tool 460; therefore, the control signal outputs the feedback signal to control the display 441 to provide visual feedback to the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bunker in view of Meess, by adding the teaching of control signal is configured to output the feedback control signal to control a visual output device to provide visual feedback to an operator, as taught by Meess, in order for the user/operator to have real-time feedback features to control and monitor the welding process in real-time, and thereby, enhancing safety during welding process.

Claims 3-5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bunker (U.S. Pub. No. 2019/0070689 A1) in view of Meess et al. (U.S. Pub. No. 2018/0126476 A1), and further in view of Becker et al. (U.S. Pub. No. 2017/0046976 A1).
Regarding claim 3, Bunker in view of Meess teaches the apparatus as set forth above, but does not teach:
the control circuitry is configured to output the feedback control signal in response to identifying that the synergic control signal is outside of a predetermined range of values of the synergic control signal.
Becker teaches a welding system (welding system 10, Becker Fig.2) comprising:
the control circuitry (control circuitry 52, Becker Fig.2 & Par.0168) is configured to output the feedback control signal (Berker Par.0169 teaches the control circuitry 52 vibrates the welding tool 14 if the parameter is within the first predetermined range; therefore, the control circuitry 52 outputs control signal to control the vibration of welding tool 14 if the parameter is within the first predetermined range; Becker Par.0168 teaches the first predetermined range is a range that is outside of an acceptable range) in response to identifying that the synergic control signal is outside of a predetermined range of values of the synergic control signal (Becker Par.0168 teaches the control circuitry 52 determines whether a parameter is within a first predetermined range (block 434 in Fig.19), the first predetermined range is a range that is outside of an acceptable range; Becker Par.0146 teaches the parameters may include a work angle, a travel angle, a welding voltage, a welding current, etc.; and primary reference Bunker Par.0043 discloses the synergic control signal 158 is an analog or digital signal that represents the output from the power selector circuit 156, the power selector circuit 156 to permit the user of the torch (e.g., the welder) to make adjustments to the welding output from the torch in a synergic manner, for example, output voltage; therefore, in combination, Bunker in view of Meess and Becker teaches control circuitry is configured to output the feedback control signal in response to identifying that the synergic control signal (signal corresponds to output voltage) is outside of a predetermined range of values of the synergic control signal (signal corresponds to output voltage)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bunker in view of Meess, by adding the teaching of control circuitry is configured to output the feedback control signal in response to identifying that the synergic control signal is outside of a predetermined range of values of the synergic control signal, as taught by Becker, in order to have real-time feedback features to control and monitor the output voltage of welding tool in real-time.

Regarding claim 4, Bunker in view of Meess teaches the apparatus as set forth above, but does not teach:
the control circuitry is configured to output the feedback control signal to control the operator feedback device to generate an output that is directly proportional or inversely proportional to a value of the synergic control signal.
Becker teaches a welding system (welding system 10, Becker Fig.2) comprising:
the control circuitry (control circuitry 52, Becker Fig.2) is configured to output the feedback control signal to control the operator feedback device (vibration device 428, Becker Fig.18 & Par.0162) (Becker Par.0169 teaches the control circuitry 52 is configured to vibrate the welding tool 14; therefore, the control circuitry 52 outputs the feedback control to control the vibration device 428 of the welding tool 14) to generate an output (number of vibration pulses and/or a time between pulses, Becker Par.0171) that is directly proportional or inversely proportional to a value (parameter, Becker Par.0171) of the synergic control signal (Becker Par.0171 teaches a number of vibration pulses and/or a time between pulses may be configured to gradually increase or decrease as a parameter moves toward or away from acceptable parameter values; Becker Par.0146 teaches the parameter is welding voltage; therefore, control circuitry 52 is configured to output the feedback control signal to control the vibration device 428 to generate number of vibration pulses and/or time between pulses that is directly proportional or inversely proportional to welding voltage of the control signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bunker in view of Meess, by adding the teaching of the control circuitry is configured to output the feedback control signal to control the operator feedback device to generate an output that is directly proportional or inversely proportional to a value of the synergic control signal, as taught by Becker, in order to provide user and/or observer with useful feedback regarding the characteristics and quality of the weld.

Regarding claim 5, Bunker in view of Meess teaches the apparatus as set forth above, but does not teach:
the control circuitry is configured to output the feedback control signal in response to the synergic control signal changing from a first predetermined range of values of the synergic control signal to a second predetermined range of values of the synergic control signal.
Becker teaches a welding system (welding system 10, Becker Fig.2) comprising:
the control circuitry (control circuitry 52, Becker Fig.2) is configured to output the feedback control signal (Becker Par.0169 teaches the control circuitry 52 is configured to vibrate the welding tool 14; therefore, the control circuitry 52 outputs the feedback control to control the vibration device 428 of the welding tool 14) in response to the synergic control signal changing from a first predetermined range of values of the synergic control signal (first predetermined range of parameters, Becker Par.0168; Becker Par.0146 teaches the parameters may include a work angle, a travel angle, a welding voltage, a welding current, etc.) to a second predetermined range of values of the synergic control signal (second predetermined range of parameters, Becker Par.0169; Becker Par.0146 teaches the parameters may include a work angle, a travel angle, a welding voltage, a welding current, etc.)  (Becker Fig.19 & Par.0169 teaches control circuitry 52 determines the parameter corresponding to welding operation and vibrates the welding tool 14 at a first pattern if the parameter is within the first predetermined range, and vibrates the welding tool 14 at a second pattern if the parameter is within the second predetermined range; therefore, the control circuitry 52 is configured to output the control signal to control the vibration pattern in response to the change from the first predetermined range to the second predetermined range).

    PNG
    media_image1.png
    704
    1130
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bunker in view of Meess, by adding the teaching of control circuitry is configured to output the feedback control signal in response to the synergic control signal changing from a first predetermined range of values to a second predetermined range of values, as taught by Becker, in order to provide user and/or observer with useful feedback regarding the characteristics and quality of the weld.

Regarding claim 9, Bunker in view of Meess teaches the apparatus as set forth above, Bunker also discloses:
the control circuitry (controller 112, Bunker Fig.2) is configured to synergically control the voltage of the welding-type power by changing a deposition mode from a first deposition mode to a second deposition mode in response to the synergic control signal (control signal 158, Bunker Fig.2) (Bunker Par.0023 discloses the control circuit synergically controls the voltage of the welding-type power by changing a deposition mode from a first deposition mode to a second deposition mode in response to the control signal), 
Bunker in view of Meess does not teach:
the control circuitry is configured to output the feedback control signal in response to changing the deposition mode
Becker teaches a welding system (welding system 10, Becker Fig.2) comprising:
the control circuitry (control circuitry 52, Becker Fig.2) is configured to output the feedback control signal (Becker Par.0228 & Fig.44 teaches the control circuitry 52 is configured to direct the welding tool 14 to vibrate after changing to the live welding mode (block 686 in Fig.44); therefore, the control circuitry 52 outputs the feedback control to control the vibration of the welding tool 14) in response to changing the deposition mode (Becker Par.0228 & Fig.44 teaches the control circuitry 52 is configured to direct the welding tool 14 to vibrate after changing from simulation welding mode to the live welding mode (block 686 in Fig.44); e.g., the control circuitry 52  is configured to direct the welding tool 14 to vibrate two or more times (e.g., vibration pulses) to indicate a change from simulation welding mode (first deposition mode) to the live welding mode (second deposition mode); therefore, in combination with Bunker in view of Meess, the control circuitry is configured to output the feedback control signal in response to changing the deposition mode).

    PNG
    media_image2.png
    781
    1115
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bunker in view of Meess, by adding the teaching of control circuitry is configured to output the feedback control signal in response to changing the deposition mode, as taught by Becker, in order to have real-time feedback features to control and monitor deposition welding modes and the change between deposition welding modes in real-time.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bunker (U.S. Pub. No. 2019/0070689 A1) in view of Meess et al. (U.S. Pub. No. 2018/0126476 A1), and further in view of Knoener (U.S. Pub. No. 2017/0165775 A1).
Regarding claim 12, Bunker in view of Meess teaches the apparatus as set forth above, but does not teach:
the visual feedback comprises a graphic representative of a range of the control signal, one or more subranges of the control signal, a range of at least one of the synergically controlled voltage, current, or wire feed speed, and one or more subranges of the at least one of the synergically controlled voltage, current, or wire feed speed.
Knoener teaches a welding system (welding system 10, Knoener Figs.1-2), comprising:
the visual feedback (visual feedback on user interface 38, Knoener Fig.2) comprises a graphic representative (graphic representative of ranges of VOLTS and WFS, Knoener Fig.2) of a range of the control signal (graphical range indicator 62, Knoener Fig.2 & Par.0045), one or more subranges of the control signal (subrange 74 of graphical range indicator 62, Knoener Fig.2 & Par.0045), a range of at least one of the synergically controlled voltage, current, or wire feed speed (graphical range indicator 60, Knoener Fig.2 & Par.0045; the graphical range indicator 60 is voltage indicator), and one or more subranges of the at least one of the synergically controlled voltage, current, or wire feed speed (subrange 72 of graphical range indicator 60, Knoener Fig.2 & Par.0045) [it is noted that the limitation “voltage, current, or wire feed speed” is in alternative form].

    PNG
    media_image3.png
    674
    895
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bunker in view of Meess, by adding the teaching of graphic representative of a ranges and subranges of welding parameters, as taught by Knoener, because the graphic representative of ranges and subranges would give a better visual of ranges and subranges to user/operator during welding operation because visuals are more effective than text in human understanding.

Conclusion
The following prior art(s) made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 Holverson et al. (U.S. Pub. No. 2016/0101481 A1) discloses a system and method for monitoring welding threshold conditions, including control circuitry configured to control the vibration feedback device, wherein the vibration device generates haptic feedback.
Walker (U.S. Pub. No. 2015/0283640 A1) discloses systems and methods for measuring voltage and current in a welding torch.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/WILLIAM J LEVICKY/            Primary Examiner, Art Unit 3792